Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 11/18/2020 is acknowledged.  Applicant elected siRNA as a species election however after further consideration, shRNA will be rejoined and examined.

Status of the Application
	Claims 25-45 are pending.  Claims 25-38 are currently under examination.  Claims 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 02/09/2021 and 09/06/2019 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (Scientific Reports Vol. 5, No. 1, 30 March 2015, of record cited on P.237.IN filed 09/06/2019).
The claims are drawn to a method of treating a patient having cancer, comprising administering to the patient a therapeutically effective amount of a ubiquitin C (UBC) antagonist
Tang et al. teach methods of treating a mouse model of lung cancer H1299 comprising administering a shRNA targeted to UBC and UBB and found the shRNA suppressed the growth of lung H1299 in cells and in the mouse model (see Figure 8).
Thus Tang et al. anticipates the instant claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 28-29, 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Scientific Reports Vol. 5, No. 1, 30 March 2015, of record cited on P.237.IN filed 09/06/2019), Yin, Fuqiang, et al. ("Tumor suppressor genes associated with drug resistance in ovarian cancer." Oncology reports 30.1 (2013): 3-10) and UBC Genbank Sequence (PubMed accessed 02/23/2021).
The claims are drawn to a method of treating a patient having cancer, comprising administering to the patient a therapeutically effective amount of a ubiquitin C (UBC) antagonist and methods of sensitizing a patient having cancer for chemotherapy 
Tang et al. teach methods of treating a mouse model of lung cancer H1299 comprising administering a shRNA targeted to UBC and UBB and found the shRNA suppressed the growth of lung H1299 in cells and in the mouse model (see Figure 8). Tang et al. teach knockdown of UBC increased radiation sensitivity of lung cancer cells (see pages 5 and 6).  
Tang et al. do not teach the shRNA targets UBC having SEQ ID No. 1, do not teach methods of sensitizing a patient having cancer for chemotherapy treatment by administering an antagonist of UBC or teach treating any other cancer type.
The sequence of UBC is known in the art as shown by the Genbank accession number and it would have been obvious for one of ordinary skill in the art to use the sequence to make a siRNA or shRNA to use in the methods.
Yin et al. teach ovarian cancer is a major cause of cancer-related mortality worldwide and the main obstacle to a successful treatment is resistance to cisplatin chemotherapy (see page 3).  Yin et al. teach UBC had direct physical interactions with some tumor suppressor genes and suggest UBC may play a role in drug resistance to ovarian cancer (see page 7). This provides one of skill in the art the motivation to target UBC in treatment of ovarian cancer.
It would be obvious to use the methods of Tang et al. to treat ovarian cancer and to sensitize a patient to cisplatin chemotherapy given Tang et al. inhibiting of UBC increased radiosensitivity and given UBC is involved in chemotherapy sensitivity as taught by Yin et al.  It would have further been obvious to administer cisplatin as a 
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 25-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating an ovarian cancer in a mouse model using a shRNA targeted to UBC, does not reasonably provide enablement for treating or sensitizing any cancer cell using any antagonist targeted to UBC as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Thus the nature of the invention relies upon treating or sensitizing any cancer type or a cancer such as uterine, endometrial or ovarian, using any antagonist of UBC or and siRNA or siRNA targeted to UBC.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
The prior art above does indicate UBC is involved in proliferation and reduced sensitivity to chemotherapy in cancer types such as lung and ovarian.  The prior art further teach shRNA can inhibit UBC in methods of treatment of lung cancer in a mouse 
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that inhibition of UBC using any antagonist or a siRNA/shRNA would lead to treatments or increases sensitivity to chemotherapy in any cancer type, one of skill in the art would look to the specification for guidance.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the 
	The working embodiment in the instant application describes methods of inhibiting expression of UBC with a shRNA and methods of sensitizing ovarian cancer cells.  The working embodiment in the instant application does not include experiments demonstrating the breath of the methods as claimed. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635